DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed on 12/29/2020, have been entered.
Applicant’s amendments caused withdrawal of the rejection under 35 U.S.C. 103 of claims 1-6, 8-10, and 16 as being unpatentable over Igarashi et al. (WO 2003/007658) in view of Kim et al. (US 2015/0034915).
	Claims 1 has been amended.
	No claims have been added or cancelled.
	Claims 1-6, 8-13, and 15-16 are pending in the application.
	
Response to Arguments
Applicant’s arguments, with respect to the modification of the device of Kim to derive a device with two electron transport layers and one electron injection layer has been fully considered and is persuasive.  The rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-6, 8-13, and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest identified art is Igarashi et al. (WO 2003/007658) in view of Kim et al. (US 2015/0034915).
Igarashi in view of Kim teach a first electron transport layer comprising a first matrix compound of formula (I), and a second electron transport layer (electron injection layer) comprising a second matrix compound of formula (II) and an alkali metal salt, however, neither Igarashi nor Kim teach nor fairly suggest that the organic electroluminescent device comprises an emission layer, a first electron transport layer comprising a first matrix compound of formula (I), a second electron transport layer comprising a second electron transport matrix of formula (II) and an alkali metal salt or alkali metal organic complex, an electron injection layer, and a cathode, in that specific order and with those specific matrix compositions. The presence of two electron transport layers of specific compositions and specific order and an additional electron injection layer between the emission layer and the cathode are novel and nonobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657.  The examiner can normally be reached on Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/LUCAS A STELLING/Primary Examiner, Art Unit 1773